Citation Nr: 0720021	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  96-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition.  

2.  Entitlement to a rating in excess of 60 percent for a 
right knee disability from March 1, 2001

3.  Entitlement to a rating in excess of 30 percent for a 
right knee disability from August 1, 1997, through July 29, 
1998.  

4.  Entitlement to a rating in excess of 30 percent for 
depression.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a left knee condition.  

6.  Entitlement to a rating in excess of 10 percent for 
sensory loss, lateral side of the right calf, post damage of 
the superficial peroneal nerve with reflex sympathetic 
dystrophy (RSD) of the right lower extremity.  

7.  Entitlement to a total disability rating due to 
individual unemployability resulting from service-connected 
disability (TDIU) prior to January 31, 2004.




REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1979.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of an August 1995 rating decision rendered 
by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 10 percent for the veteran's right knee disability.  
In July 2000, the Board remanded the case to the RO for 
further evidentiary development.  During the pendency of the 
appeal, the RO amended the rating for this disability as 
follows:

			20 percent from October 31, 1994;
			100 percent from May 10, 1996;
			30 percent from August 1, 1997;
			100 percent from July 30, 1998; and
        60 percent from March 1, 2001.

In addition to his appeal of the disability evaluation 
assigned for his right knee disability, the veteran perfected 
a timely appeal of an October 2001 rating decision that 
granted service connection for depression with assignment of 
a 30 percent disability rating and a June 2002 rating action 
that denied service connection for a right foot condition; a 
disability evaluation in excess of 0 percent for sensory loss 
of the lateral side of the right calf, status post damage of 
the superficial peroneal nerve; and entitlement to TDIU 
benefits.  

In January 2003, the Board issued a decision that awarded 
service connection for the veteran's low back disability and 
reflex sympathetic dystrophy of the right lower extremity.  
The Board also denied a rating in excess of 20 percent, prior 
to May 10, 1996, for the veteran's right knee disability 
based upon subluxation and instability.  However, a separate 
10 percent disability rating for arthritis with painful 
motion of the right knee was granted as of August 30, 1995.  

The Board deferred action on the veteran's claims for service 
connection for a left knee disability and increased 
evaluations for depression and a right knee disability 
pending further development in this case by the Board's 
Evidence Development Unit (EDU).  However, the regulations 
permitting the Board to develop evidence (38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii) were held subsequently held be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
in October 2003, the Board remanded this case to the RO for 
development. 

Following additional development by the RO, the case has been 
returned to the Board for further appellate consideration.  

As an additional matter, the Board notes that the veteran 
submitted a claim for service connection for disability of 
the vastus medialis oblique muscle secondary to his service-
connected right knee disability in November 2001.  This issue 
was again raised by the veteran's attorney in a March 2007 
written statement.  Furthermore, the veteran's attorney 
expressed disagreement with the rating assigned for the 
veteran's service-connected back disability.  These matters 
are referred to the RO for further action, if appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his July 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran, though his attorney, asserted that he 
was either unemployed or marginally employed from December 
1994 though August 1997 and from March 2001.  He further 
requested that VA assist him by obtaining Social Security 
Administration (SSA) records to substantiate his claim.  
Under VA regulations, VA has a duty to obtain all records in 
the custody of a Federal department or agency.  38 U.S.C.A. § 
5103A (b); 38 C.F.R. § 3.156(c)(2).  Accordingly, efforts 
should be made to associate any potentially probative records 
from the Social Security Administration with the claims 
folders.  

The most recent medical evidence currently associated with 
the claims folder consists of VA clinical evidence dated 
prior to November 2005.  The veteran's attorney, in written 
argument dated in March 2007, noted that the veteran had been 
recently seen for treatment "in LSU" for right foot pain 
and instability that could have been a flare-up of his RSD.  
Furthermore, it was reported noted that the veteran had an 
appointment in January 2007 at a VA Medical Center that 
involved tapping his ankle and the removal of fluid for 
analysis and that the veteran had an entire body bone scan in 
February 2007.  On remand, the veteran should be asked to 
identify all pertinent treatment for his claimed disabilities 
since January 2005.  

With regard to outstanding records, the Board notes that the 
RO received executed copies of VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), authorizing VA to obtain treatment 
records from D.M. Boarman and A. Tatara.  The record does not 
reflect that the RO attempted to obtain records from these 
health care providers.  On remand, the RO should attempt to 
obtain treatment records from all sources, both private and 
VA, identified by the veteran.  

With respect to the veteran's claim for a higher rating for a 
left knee condition, the Board notes that service connection 
for mild degenerative joint disease of the left knee was 
granted by the RO in a September 2006 rating action with 
assignment of a 10 percent disability evaluation.  The 
veteran was informed of this decision by letter dated in 
September 2006.  In written argument dated in March 2007, the 
veteran's attorney noted that the veteran had filed a notice 
of disagreement with the initial disability rating assigned 
in October 2006.  While correspondence from the veteran's 
attorney was received in October 2006, it was in response to 
a September 2006 statement of the case addressing other 
issues.  Notwithstanding the foregoing, the March 2007 
written argument clearly expresses disagreement with the 
initially disability evaluation assigned for the veteran's 
service connected left knee disability.  As such, a statement 
of the case must be issued.  The failure to issue a statement 
of the case is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the veteran's claim for an increased rating 
for depression, the Board notes that the most recent VA 
examination addressing the severity of the disability was 
conducted in September 2001.  The "duty to assist" requires 
a "thorough and contemporaneous medical examination" that 
is sufficient to ascertain the current level of disability, 
and accounts for its history.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1995).  This medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  In light of the length of time 
since the most recent comprehensive psychiatric examination 
and the veteran's assertions that his psychiatric condition 
has worsened, the Board is of the opinion that a new VA 
examination is in order.

Finally, the Board notes that it awarded service connection 
for the veteran's RSD of the right lower extremity in January 
2003.  Thereafter, the RO issued a rating decision in 
February 2003 implementing the Board decision.  Rather than 
assign a separate rating for RSD, the RO amended the 
veteran's service connected sensory loss of the lateral side 
of the right calf due to damage of the superficial peroneal 
nerve to include his reflex sympathetic dystrophy.  The 
veteran has asserted that separate compensable ratings are 
warranted.  On remand, the veteran should be afforded a VA 
examination addressing his service-connected lower extremity 
neurological disability.  In particular, the examiner should 
be asked to identify the symptoms associated with the 
veteran's damage of the superficial peroneal nerve and RSD.  

Action on the veteran's claim for entitlement to TDIU prior 
to January 31, 2004, is deferred pending the action ordered 
herein.  

Based on the discussion above, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  In particular, the veteran 
should identify all sources of treatment, 
both VA and private, for his claimed 
disabilities since November 2005.  

With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously, 
to specifically include all treatment 
records from D.M. Boarman and A. Tatara.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his attorney and request them 
to provide a copy of the outstanding 
medical records.

3.  In any event, the RO should also 
obtain all SSA records pertinent to the 
veteran's claims, to include any 
decisions and the medical records upon 
which those decisions were based. All 
attempts to secure these documents should 
be associated with the claims folder and 
the veteran should be kept abreast of all 
efforts and their result. 

3.  The AOJ should send the veteran a 
statement of the case as to the 
evaluation assigned for his service-
connected left knee disability in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the RO should return 
that issue to the Board for appellate 
consideration.

3.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected depression. The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed. 

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected psychiatric 
disorder from those of any non service-
connected psychiatric disorder.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide 
a global assessment of functioning score 
with an explanation of the significance 
of the score assigned.

4.  Then, the RO should arrange for a VA 
neurological examination to ascertain the 
nature and extent of lower right 
extremity impairment resulting from his 
service connected superficial peroneal 
nerve damage and/or reflex sympathetic 
dystrophy (RSD).  Any indicated special 
studies should be conducted.  The claims 
files and a copy of this remand must be 
made available to and reviewed by the 
examiner.  

In particular, the examiner should be 
asked to:

a.  Comment on the severity of any 
currently manifested neurological 
impairment of the right lower 
extremity.  

c.  For each manifestation 
identified, the examiner should 
proffer an opinion as to the whether 
it is attributable to the veteran's 
service-connected residuals of 
damage of the superficial peroneal 
nerve or his service-connected RSD.

b.  If unable to distinguish between 
manifestations of damage of the 
superficial peroneal nerve and 
manifestations of RSD, the examiner 
should so indicate in the 
examination report.  

In addition, the examiner should provide 
an opinion as to the impact of the 
current service-connected neurological 
disabilities of the lower right extremity 
on the veteran's ability to work, to 
include whether they are sufficient by 
themselves to render the veteran 
unemployable.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include whether separate ratings are 
warranted for the veteran's superficial 
peroneal nerve damage and reflex 
sympathetic dystrophy.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



